Appellant was convicted of the offense of violating the prohibition laws by having whisky in his possession. The case was properly tried in the Bessemer division of the circuit court of Jefferson county upon the affidavit made before, and under the warrant of arrest issued by, the judge of the inferior court of Bessemer. Local Acts 1923, p. 43. The venue was properly proved. Hardeman v. State, 99 So. 53, 19 Ala. App. 563.
The evidence was sufficient to support the verdict returned. None of the exceptions reserved on the taking of testimony have merit. Most of them are frivolous. There is no prejudicial error anywhere, and the judgment is affirmed.
Affirmed.